         Case 1:15-cv-07199-JMF Document 364 Filed 08/29/19 Page 1 of 2



                                                                     August 29, 2019


VIA ECF

The Honorable Jesse M. Furman
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re: Koopmann et al. v. Fiat Chrysler Automobiles N.V. et al., 1:15-cv-07199-JMF (S.D.N.Y.)

Dear Judge Furman:

        On behalf of Plaintiffs in the above-referenced action, and pursuant to the Court’s Order
of August 26, 2019 (ECF No. 362), we write to provide our views on the issues raised in the
August 8, 2019 letter of Timothy C. Birx sent to the Court. In his letter, Mr. Birx states that he
sent a request for exclusion dated July 15, 2019 to the Claims Administrator, requesting a
confirmation of receipt be sent prior to the deadline for exclusions of August 15, 2019. When he
called the Claims Administrator’s call center on August 7, 2019, the person he spoke with said
she did not have a record of his request for exclusion but would refer the issue to her research
team and they would contact him in 3-5 business days. On August 8, 2019, Mr. Birx resent the
exclusion request to the Claims Administrator by certified mail and also sent a letter to the Court.
        Mr. Birx’s name was provided to the Claims Administrator by Pershing LLC as a
potential Class Member in response to the Claims Administrator’s initial mailing of Notices.
Notice was sent to Mr. Birx and the Claims Administrator received Mr. Birx’s July 15, 2019
request for exclusion on July 23, 2019. The Claims Administrator emailed it to Class Counsel on
July 29, 2019, and Class Counsel emailed it to Defendants’ counsel on August 2, 2019. On
August 1, 2019, Class Counsel filed its motion for final approval of the Settlement. The
declaration of Matthew Mulvihill filed therewith stated that, as of that date, the Claims
Administrator had received nine requests for exclusion, representing approximately 7,350 shares.
ECF No.361-1, at 7. These figures included the request for exclusion by Mr. Birx and his 500
shares.
        Mr. Birx called the Claims Administrator’s call center on August 7, 2019 requesting
confirmation that his request for exclusion was received. The primary purpose of the Claims
Administrator’s call center staff is to provide information to potential Class Members concerning
the Settlement, and how to submit a claim, an objection or a request for exclusion. The Claims
Administrator’s call center staff does not have ready access to the data concerning claims filed or
requests for exclusions received, which is constantly being updated as additional claims and
requests are received and processed. Therefore, the agent at the Claims Administrator’s call
center told Mr. Birx that his inquiry was being escalated and that he would receive a response in
3-5 business days. Four business days later, on August 13, Mr. Mulvihill sent Mr. Birx a letter
via FedEx (with a tracking number) confirming that his exclusion request had been received,
                                                 1
         Case 1:15-cv-07199-JMF Document 364 Filed 08/29/19 Page 2 of 2



forwarded to Class Counsel, and listed as one of the exclusion requests in our filing with the
Court. See Ex. A. Mr. Mulvihill provided Mr. Birx with his contact information in the event that
Mr. Birx wished to reach out to him directly. Id. The Claims Administrator received
confirmation from FedEx that the above-referenced letter Mr. Mulvihill sent to Mr. Birx was
delivered on the morning of August 15, 2019. Ex. B.
        Plaintiffs respectfully submit that the Claims Administrator has adequately performed its
duties and no further action is required. Mr. Birx’s July 15, 2019 request for exclusion was
properly identified and processed by the Claims Administrator. It was included in the August 1,
2019 filing with the Court and a confirmation of receipt was sent to Mr. Birx.


       Respectfully submitted,

                                            /s/Jeremy A. Lieberman
                                            Jeremy A. Lieberman
                                            Michael J. Wernke
                                            Veronica V. Montenegro
                                            POMERANTZ LLP
                                            600 Third Avenue, 20th Floor
                                            New York, New York 10016
                                            Telephone: (212) 661-1100
                                            Facsimile: (212) 661-8665

                                            POMERANTZ LLP
                                            Patrick V. Dahlstrom
                                            10 South La Salle Street, Suite 3505
                                            Chicago, Illinois 60603
                                            Telephone: (312) 377-1181
                                            Facsimile: (312) 377-1184

                                            THE ROSEN LAW FIRM, P.A.
                                            Laurence M. Rosen
                                            Phillip Kim
                                            Sara Fuks
                                            275 Madison Avenue, 34th Floor
                                            New York, New York 10016
                                            Telephone: (212) 686-1060
                                            Facsimile: (212) 202-3827

                                            Co-Class Counsel
                                       `


cc:    All counsel (by ECF)



                                               2
